Citation Nr: 0916446	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-11 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for tinea nail 
and tinea pedis (foot condition), prior to September 18, 
2003; in excess of 30 percent from September 18, 2003, to 
June 18, 2004; and a compensable rating from June 18, 2004.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for the 
tinea pedis and tinea nail and awarded a noncompensable 
rating.  Subsequently, the Veteran was awarded a 30 percent 
rating from September 18, 2003 to June 18, 2004, and a 
noncompensable rating thereafter.  

The Veteran appeared and testified at a videoconference 
hearing in June 2006.  The transcript is of record.  

In January 2007, the Board remanded the Veteran's claim for 
further evidentiary development, including a VA examination.  
The requested action was taken, and the case is appropriately 
before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to September 18, 2003, the Veteran's tinea pedis 
and tinea nail did not exhibit symptoms such as eczema with 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area, nor did the Veteran experience 
dermatitis or eczema that involved at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12-month period.  

3.  From September 18, 2003 to June 18, 2004, the Veteran's 
tinea pedis and tinea nail were treated with systemic therapy 
similar to corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.

4.  From June 18, 2004, the Veteran's tinea pedis and nail 
symptomatology did not include dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to September 
18, 2003 for tinea pedis and nail have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Codes 7806, 7813 (effective prior to and since 
August 30, 2002).

2.  The criteria for a rating in excess of 30 percent from 
September 18, 2003 to June 18, 2004, for tinea pedis and 
nail, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Codes 7806, 7813 
(2008).

3.  The criteria for a compensable rating from June 18, 2004, 
for tinea pedis and nail, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2002 and February 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his underlying service connection 
claim and appeal for an increased rating, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was included in the 
February 2007 letter.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) recently found that VA's notice 
letters in claims for increased ratings were insufficient if 
they did not detail criteria for higher ratings with some 
level of specificity.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letters of 
record do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the presumed error raised by such 
defect is rebutted because of evidence of actual knowledge on 
the part of the Veteran and other documentation in the claims 
file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The February 2007 notice merely indicated that the Veteran 
show that his service connection disability had increased in 
severity to warrant an increased rating.  Additionally, and 
particularly in light of the Veteran's lay assertions of 
effects of the service-connected disability on employability 
and daily life, the Board does not find that the second 
element discussed in Vazquez-Flores (if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life) is applicable.  Specifically, the Veteran 
testified at how his tinea pedis and tinea nail impacts his 
work and his daily life.  He related that when he is working 
and his symptoms flare-up, he has to remove his shoes and 
socks for relief.  

Finally, in the February 2007 letter, the Veteran was 
notified that, depending on the disability involved a rating 
from 0 to 100 percent would be assigned and that VA uses a 
schedule for rating disabilities.  Previously, in the 
February 2005 Statement of the Case, the Veteran was provided 
with a copy of the relevant diagnostic codes both under the 
new and old rating criteria (Diagnostic Codes 7806, 7813 
located in 38 C.F.R. § 4.118).  Further, the Veteran has been 
represented by experienced counsel throughout this appeal 
process and has had a meaningful opportunity to assist in 
development of his claim.  In fact and as noted above, the 
Veteran appeared and testified at a videoconference hearing 
in June 2006.  Thus, the Veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.  As such, the Board finds that VA met its 
duty to notify the Veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial July 2002 notice was given prior to 
the appealed AOJ decision, dated in April 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the Veteran's 
claims file.  In fact, in a September 2008 communication to 
VA, the Veteran indicated that he had no additional evidence 
to submit in support of his claim.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The Veteran contends that his service-connected foot 
condition warrants higher ratings than currently awarded 
during the time frames as noted above.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Veteran's foot condition is evaluated using criteria 
found at 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.  
Changes were made to the Schedule for Rating Disabilities for 
disabilities of the skin effective August 30, 2002.  The 
Veteran filed his claim, from which this appeal arises, prior 
to that date.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis (including tinea 
pedis) is to be rated as scars, disfigurement, etc. or on the 
extent of constitutional symptoms, physical impairment.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective prior to 
August 30, 2002).  

Also, prior to August 30, 2002, Diagnostic Code 7806, 
provided a noncompensable evaluation for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent disability evaluation 
was warranted for eczema with exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).  A 30 percent 
disability evaluation was assigned under this Code for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  Id.

Under the new rating criteria, Diagnostic Code 7813 includes 
ringworm of the body, the head, the feet, the beard area, the 
nails and the inguinal area (jock itch).  This Diagnostic 
Code directs that disability associated with dermatophytosis 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Codes 7806), depending upon the 
predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7806, sets out the 
criteria for evaluating dermatitis or eczema.  This 
Diagnostic Code assigns a 10 percent rating for dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12-month period.  A 30 percent rating is 
assigned for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or constant or near constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period is assigned a 60- 
percent rating.  See 38 C.F.R. § 4.118.

As the predominant disability is a skin rash that comes and 
goes with no permanent scar or disfigurement, the Board finds 
that the Veteran's foot condition is most analogous to 
dermatitis and it is considered the most predominant 
disability.  See Diagnostic Code 7813, located in 38 C.F.R. § 
4.118.

In December 2002, the Veteran sought private treatment for 
jungle rot of the feet as he has had related symptoms for 
over 30 years.  The Veteran reported experiencing numbness, 
burning and tingling of both feet, and advised that he uses 
balm on his feet to prevent cracking and bleeding.  He 
related that he is only able to be on his feet for a few 
hours on some days and longer periods of time on other days.  
Physical examination revealed intact skin on the feet.  His 
tone, texture, and turgor were within normal limits.  There 
were no open lesions, signs or symptoms of infection or 
edema.  The nails were striated to be formed and thickened.  
The bilateral plantar aspect of his feet were dry and scaly.  
There were no deficiencies noted upon neurological or 
musculoskeletal examination.  The assessment was tinea nail, 
tinea pedis, and Morton's neuroma metatarsalgia.  On the 
basis of this treatment record, the Veteran was awarded 
service connection for tinea pedis and tinea nail and 
assigned a noncompensable rating.  

In a September 2003 VA treatment record, the Veteran was 
first prescribed terbinafine hydrochloride for the fungus on 
his feet and toenails.  Again, in November 2003, the Veteran 
sought VA treatment complaining of fungus in his toenails and 
neuroma pain.  He wished to discuss the oral fungus 
medication that he had been prescribed.  The impression was 
dystrophic nail, consistent with fungus, and neuroma, 
improving with metatarsal pads.  He was prescribed a topical 
agent for treatment of the fungus.  In June 2004, the Veteran 
underwent follow up treatment.  The Veteran was again noted 
to have onychomycosis and was continuing to use the topical 
agent for treatment.  The Veteran was also found to have 
paraesthesias of the feet, but of unknown etiology.  
Treatment of his foot condition noted only the use of topical 
agents as he was allergic to terbinafine hydrochloride.  In 
an October 2004 VA treatment record, the Veteran was noted to 
have mycotic toenails with on and off numbness of the feet.  
The impression was onychomycosis that showed some improvement 
with use of a topical medication.  His EMG examination was 
noted to be normal.  

Subsequent VA treatment records also reflect a notation of 
allergy to terbinafine hydrochloride and consistent treatment 
with Penlac.  In February 2005, the Veteran was seen for his 
mycotic nails and burning sensation in his feet.  The 
sensation in his feet was of unknown etiology and was noted 
to possibly be linked to his thyroid problems.  He was again 
prescribed topical agents for his mycotic nails.  During a 
June 2005 treatment, the Veteran's skin was noted to be 
without edema, rash, lesions, odor, or excessive 
perspiration.  His nails were smooth, hard, uniform, and 
without redness, tenderness, or lesions.  

During the Veteran's June 2006 hearing, he testified that 
since service he has experienced burning in his feet.  His 
toenails have been yellow and thick.  He advised that his 
feet itch, crack open and bleed.  He reported that he 
currently uses a balm and topical treatments, including 
Ciclopirox, on his feet.  Consistent with VA treatment 
records, the Veteran testified that he was treated with 
terbinafine hydrochloride, but was allergic to it and had to 
discontinue usage of it.  The Veteran asserted that just 
because he is allergic to the medication that qualified him 
for a 30 percent rating, does not mean that he should not be 
entitled to the same benefits when he is unable to tolerate 
the medication.

Subsequent VA treatment records reflect consistent treatment 
for mycotic nails and the burning sensation in his feet.  
Since 2004, his treatment for the fungus has only included 
topical agents.  The Veteran has reported that the use of 
Penlac has improved the condition of his toes.  

Pursuant to the Board's January 2007 remand, the Veteran 
underwent a VA examination in May 2007.  The Veteran reported 
constant burning in his feet occurring once weekly.  He 
advised that he could go a month without pain and then may 
experience a burning sensation lasting for a half an hour, 
three to four times daily.  The symptoms are relieved by 
removing his shoes and propping his feet.  The Veteran also 
related that he uses balm on his feet to control the itching 
and cracking.  His toenails were noted to have improved with 
the use of Penlac.  Physical examination revealed normal skin 
on the feet-without ulceration, exfoliation or crusting.  
The nails were noted to be normal, except for 1/3rd of the 
right great toenail, which reflected some thickening.  Upon 
palpation, there was minimal tenderness noted on the plantar 
surface.  Neurological examination revealed lost monofilament 
across the bilateral metatarsal area on the plantar surface.  
Vibration was noted to be lost in the toes up to both feet, 
but was intact at the ankles.  The assessment was tinea 
pedis, currently without evidence of a fungal foot infection, 
tinea unguim, improved with minimal nail abnormality.  The 
examiner indicated that his chronic problems with itching, 
burning and cracking are consistent with chronic nerve damage 
from immersion foot while in Vietnam.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a compensable rating prior to 
September 18, 2003.  Prior to August 2002, the Veteran's 
tinea pedis and tinea nail did not exhibit symptoms such 
eczema with exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  The only relevant 
evidence from December 2002 reflected that his toes nails and 
bottom of his feet were involved with fungus-the Board finds 
that this is not suggestive of "extensive" symptoms as 
contemplated under the old Diagnostic Code 7806.  Thus, he is 
not entitled to a higher evaluation under the old skin rating 
criteria prior to August 2002.  Moreover, from August 2002, 
the Veteran did not experience symptoms analogous to 
dermatitis or eczema that involved at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12-month period.  As 
such, a compensable rating prior to September 18, 2003, for 
tinea pedis and tinea nail is denied.

The Board also finds that the Veteran is not entitled to a 
rating in excess of 30 percent from September 18, 2003 to 
June 18, 2004, with respect to his tinea pedis and tinea 
nail.  His foot condition was treated with systemic therapy 
such as corticosteroids or other immunosuppressive drugs as 
required during the time period as noted above, but the 
Veteran had to discontinue its use due to an allergy.  He was 
subsequently treated with a topic agent that improved his 
condition.  Absent was evidence that during this time period, 
his condition covered more than 40 percent of his entire 
body, or more than 40 percent of exposed areas affected, or 
constant, or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during a 12-month period to warrant a 60 percent rating under 
Diagnostic code 7806.  As such, a rating in excess of 30 
percent from September 18, 2003 to June 18, 2004 is denied.

Finally, the Board finds that the Veteran is not entitled to 
a compensable rating from June 18, 2004, for his foot 
condition.  There is no evidence that the tinea pedis and 
nail symptomatology did not include dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  Relevant treatment records reflect topical 
treatment for symptoms related to his condition, and during 
his May 2007 VA examination, the skin on his feet was noted 
to be clear and there was only a slight thickening of 1/3rd 
of one nail.  Thus, the Board finds that a compensable rating 
from June 18, 2004 is denied.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected tinea pedis and tinea nail, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his foot condition.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. § 4.1 specifically states, "Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
tinea pedis and tinea nail, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.




ORDER

A compensable rating prior to September 18, 2003, for tinea 
pedis and tinea nail is denied. 

A rating in excess of 30 percent from September 18, 2003 to 
June 18, 2004, for tinea pedis and tinea nail is denied.

A compensable rating from June 18, 2004, for tinea pedis and 
tinea nail is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


